Order denying motion for new trial reversed upon the law, with ten dollars costs and disbursements, and motion for new trial granted, costs to abide the event. We think that the newly-discovered evidence alleged in the moving affidavit is very material, and, if the facts set forth are proved, they will establish the invalidity of the tax lease under which defendant claims, and defendant is not, therefore, entitled to possession thereunder. Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ., concur.